 1
                                                                         FILED
2                                                                          AUG26~
3                                                                    CLERK US DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA I
                                                                  BY    ...._ ·           DEPUTY J
4
5                            UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA
7
 8   MARIA LUISA BARRETO,                            Case No.: 3: 18-cv-00755-BEN-AGS
 9                                      Plaintiff,
                                                     ORDER:
10   V.                                              (1) ADOPTING REPORT AND
                                                     RECOMMENDATION;
11   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
12                                                   (2) GRANTING PLAINTIFF'S
                                      Defendant.     MOTION FOR SUMMARY
13
                                                     JUDGMENT;
14
                                                     (3) DENYING DEFENDANT'S
15
                                                     CROSS-MOTION FOR SUMMARY
16                                                   JUDGMENT; and
17
                                                     (4) REMANDING CASE FOR
18                                                   FURTHER PROCEEDINGS
19         Plaintiff Maria Luisa Barreto filed this action seeking judicial review of the Social
20   Security Commissioner's denial of her application for disability insurance benefits and
21   supplemental security income benefits. Plaintiff filed a motion for summary judgment,
22   and Defendant filed a cross-motion for summary judgment and an opposition to
23   Plaintiffs motion.
24         On August 8, 2019, the Honorable Andrew G. Schopler issued a thoughtful and
25   thorough Report and Recommendation, recommending that this Court grant Plaintiffs
26   motion, deny Defendant's cross-motion, and remand the case for further proceedings.
27   See Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (holding that when "the
28   record as a whole creates serious doubt as to whether the claimant is, in fact, disabled,"


                                                                               3: 18-cv-00755-BEN-AGS
 1 the court should remand for further proceedings). In this case, the Report and
2 Recommendation note that while the record is fully developed, the ALJ committed
3 procedural error because the vocational expert never addressed the effect of Maria's
4    color-vision limitation on her ability to find work. "In cases where the testimony of the
5 vocational expert has failed to address a claimant's limitations as established by
6    improperly discredited evidence, we consistently have remanded for further proceedings
 7 rather than payment of benefits." Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir. 2000).
 8 Objections to the Report and Recommendation were due August 22, 2019. Neither party
 9 has filed any objections.
10         A district judge "may accept, reject, or modify the recommended disposition" of a
11   magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.
12   § 636(b)(l). "[T]he district judge must determine de novo any part of the [report and
13   recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3).
14   However, "[t]he statute makes it clear that the district judge must review the magistrate
15   judge's findings and recommendations de novo if objection is made, but not otherwise."
16   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also
17   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor
18   the statute requires a district judge to review, de novo, findings and recommendations
19   that the parties themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
20         The Court has considered and agrees with the Report and Recommendation. The
21   Court ADOPTS the Report and Recommendation. (Doc. No. 24). Plaintiffs motion for
22   summary judgment is GRANTED. (Doc. No. 15). Defendant's cross-motion for
23   summary judgment is DENIED. (Doc. No. 21). The case is REMANDED for further
24   proceedings.
25          IT IS SO ORDERED.
26
27   Dated: Augus~, 2019
28

                                                   2
                                                                              3: 18-cv-00755-BEN-AGS
